Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 11,216,218.
Claim 1, Instant Application 17/492,181
Claim 1, US Patent 11,216,218
A memory controller configured to perform 
operations comprising: 

A memory controller configured to 

perform operations comprising:

receiving a data access command comprising 
an address; in response to the receiving of 
the data access command and based on a 
value of an unmap bit that corresponds to a 
portion of memory identified by the address: 
receiving a data access command for a data management 

unit of a plurality of data management units of a super 

management unit; in response to the receiving of the data 

access command and based on a value of an unmap bit that 

corresponds to the data management unit: 
writing an unmap data pattern to the 
identified portion of memory; modifying the 
value of the unmap bit; and processing the 
data access command.
writing an unmap data pattern to the data management unit 

and modifying the value of the unmap bit that corresponds to 

the data management unit and after the writing of the unmap 

data  pattern to the data management unit, processing the 

data access command.





Claim 1 of US Patent 11,216,218 teaches all elements of claims 1 from the 17/494,181. Although the claims at issue are not identical, they are not patentably distinct from each other because both claims include “…  writing an unmap data pattern to the data management unit and modifying the value of the unmap bit that corresponds to the data management unit and after the writing of the unmap data  pattern to the data management unit, processing the data access command.”
Claim 1-20 has similar limitation and therefore are rejected would have been obvious in relation to claim 1 of 11,216,218.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 6-9, 14-16, 19, and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Park (US 2018/0314643), sited in IDS.
As per claim 1, Park teaches a memory controller (200, Fig. 1) configured to perform operations ([0037]) comprising: receiving a data access command for a data management unit (host device, 400, Fig. 1, [0065]) comprising an address; in response to the receiving of the data access command and based on a value of an unmap bit (flag information that logical address is unmapped, [0065]) that corresponds to a portion of memory identified b the address;  writing an unmap data pattern to the identified portion of memory; modifying the value of the unmap bit; and processing the data access command ([0065-0068]). Park teaches referring to flag information that the logical address is unmapped (as UNM) in order to indicate that the unmap address is unmapped in a P2L map, [0068]. Specifically, a data storage device 100 may transmit an unmap response notifying that the read-requested logical address is in an unmapped state to the host device, 400, the host device, 400 transmits an unmap request for the unmap address, and after unmapping of a unmap address is written in the buffer block and the unmap address may by unmapped in the P2L map. Claim 8 and 15 each are rejected under the same rationale. ([0036]).
As per claim 2, Park teaches wherein: the receiving of the data access command comprises receiving a read command via a bus; and the processing of the data access command comprises: reading data from the portion of memory; and providing the data via the bus.  ([0065] Park teaches a read request for a logical address is received from a host device, 400, a data storage 100 may then search whether the logical address is hit in a P2L map) As per claims 10 and 13, see the rationale for the rejection of claim 2.
As per claim 6, Park teaches wherein: the operations further comprise: prior to the receiving of the data access command, receiving an unmap data command; and based on the unmap data command, setting the value of the unmap bit that corresponds to the identified portion of memory.. ([0070], Park teaches when a write request for a logical address is received from the host device, 400, the write-requested second logical address, a flag information FLAG which is flagged as mapping MP and write-requested data DT may stored in an empty page.) As per 20, see the rationale for the rejection of claim 6.  
As per claims 7 and 14, Park teaches wherein the operations are performed by a processor of the memory controller, configured by instructions stored in firmware. ([0076], Park teaches a control unit 1212 may control operations of internal function blocks according to a firmware for driving the SSD 1200)
Claim Rejections - 35 USC § 103
10. In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
11.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

12.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
13.	Claims 3, 4, 10, 11, 17, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park and Craddock et al., (US 2017/0315864).
14.	As per claim 3, 11, and 17, Park does not expressly teach wherein the operations further comprise: after the reading of the data from the data management unit, based on the writing of the unmap data pattern to the data management unit, determining a cyclic redundancy check (CRC) value of the data management unit; and storing the CRC value. However, Craddock teaches a method of calculating, by a hardware module, a cyclic redundancy check (CRC) for a write data record to be written to a storage device, and appending the CRC to the write data record. (Craddock, [0062]) It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Park with the above teachings of Craddock. One of ordinary skill would be motivated to make such modifications to enhance data integrity (Craddock [0062]).
15.	As per claim 5, 12-13, and 18, Park does not expressly teach wherein the operations further comprise: after the reading of the data from the data management unit, accessing a stored cyclic redundancy check (CRC) value of the data management unit; determining, based on the read data, a CRC value of the data management unit; and comparing the accessed CRC value with the determined CRC value to detect memory corruption. Craddock teaches a method that includes comparing an expected CRC to a known CRC stored matches a corresponding known CRC. (Craddock, [0063]) It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Park with the above teachings of Craddock. One of ordinary skill would be motivated to make such modifications to enhance data integrity (Craddock [0062-0063]).
            
RELEVENT ART CITED BY THE EXAMINER
    The following prior art made of record and relied upon is citied to establish the level of skill in the applicant’s art and those arts considered reasonably pertinent to applicant’s disclosure. See MPEP 707.05(c). The following references teaches writing an unmap data pattern to the data management unit and modifying the value of the unmap bit that corresponds to the data management unit and after the writing of the unmap data  pattern to the data management unit, processing the data access command:
Zhu, (US 11,216,218).
Conclusion
The examiner requests, in response to this office action, support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line number(s) in the specification and/or drawing figure(s). This will assist the examiner in prosecuting the application. When responding to this office action, applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of art disclosed by the references cited or the objections made. He or she must also show how the amendments avoid such references or objections. See 37 C.F.R.I .Hi(c). In amending in reply to a rejection of claims in an application or patent under reexamination, the applicant or patent owner must clearly point out the patentable novelty which he or she thinks the claims present in view the state of the art disclosed by the references cited or the objections made. The applicant or patent owner must also show how the amendments avoid such references or objections. Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAMMARA R PEYTON whose telephone number is (571)272-4157. The examiner can normally be reached on 9am-5pm, EST M-F. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Henry Tsai can be reached on 571-272-4176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TAMMARA R PEYTON/Primary Examiner, Art Unit 2184                                                                                                                                                                                                        October 8, 2022